UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to HealthTalk Live, Inc. (Exact name of registrant as specified in its charter) Nevada 333-189735 45-1994478 (State or other jurisdiction of incorporation or organization) (SEC File Number) (IRS I.D.) 1955 Baring Boulevard
